DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Preliminary amendment filed on 1/23/2020.
Claims 1-148 are pending. Claims 1 and 75 are independent.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,610,662. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a method of stimulating neural activity in the brain of a user by causing a screen to flicker and afterwards measuring the effect on the brain of the user.
10,610,662
Current application
1. A method for stimulating neural activity in the brain of a user of an apparatus with a display screen, comprising the steps of: 
a. causing at least one portion of the display screen to flicker in a controlled manner; 
b. exposing the user of the apparatus to the flicker during an exposure time thereby 
c. after the exposure time has elapsed, measuring the effect on the brain of the user exposed to the flicker, without also measuring, during the exposure time, the effect on the brain of the user exposed to the flicker.

portable apparatus with a display screen, comprising the steps of: 
causing at least one portion of the display screen to flicker in an adjustably controlled manner for an adjustable exposure time period during which adjustable exposure time period the flicker produces an effect on 
using the portable apparatus to measure the effect on the brain of the user exposed to the flicker after the adjustable exposure time period has elapsed without also measuring, during the adjustable exposure time period, the effect on the brain of the user exposed to the flicker.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-148 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malchano et al. (US2018/0133504) in view of Zao et al. (US2014/0058483).

In regards to claim 1, Malchano et al. substantially discloses a method for stimulating neural activity in the brain of a user of a portable apparatus with a display screen, comprising the steps of: 
Malchano et al. para[0284] display flickering lights, [0033] control time duration of assessment); and 
using the portable apparatus to measure the effect on the brainof the user exposed to the flicker after the adjustable exposure time period has elapsed without also measuring, during the adjustable exposure time period, the effect on the brain of the user exposed to the flicker (Malchano et al. para[0605], assessment module can run assessment after termination of stimulation session).  
Malchano et al. does not explicitly disclose causing at least one portion of the display screen to flicker in an adjustably controlled manner.
However Zao et al. substantially discloses causing at least one portion of the display screen to flicker in an adjustably controlled manner (Zao et al. para[0042]-0043], control system adjusts parameters of screen flickering)  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).


In regards to claim 2, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the apparatus is a smartphone (Malchano et al. para[0260]).

Malchano et al. para[0282]). 

In regards to claim 4, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the apparatus is a laptop computer (Malchano et al. para[0323]).

In regards to claim 5, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the apparatus is a desktop computer (Malchano et al. para[0323]).  

In regards to claim 6, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the apparatus is an e-reader (Malchano et al. para[0326]). 

In regards to claim 7, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the apparatus is a PDA (Malchano et al. para[0323]). 

In regards to claim 8, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the apparatus is a smart watch (Malchano et al. para[0323]). 
In regards to claim 9, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the apparatus is a gaming device (Malchano et al. para[0323]). 

Malchano et al. para[0323]). 

In regards to claim 11, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the apparatus is a purpose- built device (Malchano et al. para[0323]). 

In regards to claim 12, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the display screen is a touch- screen display (Malchano et al. para[0323]).  

In regards to claim 13, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the at least one portion is around an edge of the display screen (Zao et al.  fig. 5 para[0055]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 14, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the at least one portion is along a side of the display screen (Zao et al.  fig. 5 para[0055]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable Zao et al. para[0007]).

In regards to claim 15, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the at least one portion is along a top portion of the display screen (Zao et al.  fig. 5 para[0055]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 16, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the at least one portion is along a bottom portion of the display screen (Zao et al.  fig. 5 para[0055]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 17, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the at least one portion is in a middle portion of the display screen (Zao et al.  fig. 5 para[0055]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 18, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the at least one portion is in a pattern on the display screen (Zao et al.  fig. 5 para[0055]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 19, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the at least one portion is a random portion of the display screen (Zao et al. para[0062]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 20, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the at least one portion is in a predictably movable pattern on the display screen (Zao et al. para[0054]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

Zao et al. para[0062]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 22, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the at least one portion is the entire display screen (Zao et al.  fig. 5 para[0055]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 23, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein a position of the at least one portion is controlled by feedback (Zao et al. para[0063]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

Zao et al.  para[0063]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 25, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein a position of the at least one portion is adjusted based upon feedback from a plurality of users(Zao et al.  para[0063]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 26, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein a position of the at least one portion is adjusted based upon a response from the user (Zao et al. para[0047]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

Zao et al. para[0047]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 28, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein a position of the at least one portion is adjusted based upon measurement of a reaction of the user (Malchano et al. para[0122]).  

In regards to claim 29, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein a position of the at least one portion is adjusted based upon measurement of reactions of a plurality of users (Zao et al. para[0047]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 30, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim I, wherein the adjustable exposure time period is randomly determined (Malchano et al. para[0345]).  

Malchano et al. para[0346]).  

In regards to claim 32, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the adjustable exposure time period is settable by the user (Malchano et al. para[0363]).  

In regards to claim 33, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the adjustable exposure time period is the time the display screen is on (Malchano et al. para[0279]).  

In regards to claim 34, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the adjustable exposure time period is the time the user is exposed to the flicker (Malchano et al. para[0033]).  

In regards to claim 35, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein time exposed to the flicker the adjustable exposure time period is determined based upon responses from the user to prompts on the display screen (Malchano et al. para[0345]).  

In regards to claim 36, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the time adjustable exposure time period is set by feedback (Malchano et al. para[0345]).  

Malchano et al. para[0345]).  

In regards to claim 38, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the time adjustable exposure time period is set by feedback from a plurality of users (Malchano et al. para[0345]).  

In regards to claim 39, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the time adjustable exposure time period is set by feedback based upon a response from the user (Malchano et al. para[0345]).  

In regards to claim 40, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the time adjustable exposure time period is set by feedback based upon responses from a plurality of users (Malchano et al. para[0345]).  

In regards to claim 41, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the time adjustable exposure time period is set by feedback based upon measurement of a reaction of the user (Malchano et al. para[0752]).  

In regards to claim 42, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the time adjustable exposure time period is set by feedback based upon measurement of the reactions of a plurality of users (Malchano et al. para[0752]).  

Malchano et al. para[0253]).  

In regards to claim 44, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by changing the frequency in the range of 35-45 Hz (Malchano et al. para[0253]).  
In regards to claim 45, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by changing the color of the flicker (Malchano et al. para[0260]).  

In regards to claim 46, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by changing the color temperature of the flicker (Malchano et al. para[0260]).  

In regards to claim 47, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by changing the color temperature of the flicker 40000 K + 10% (Malchano et al. para[0260]).

In regards to claim 48, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by changing the saturation of the flicker (Zao et al. para[0041]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable Zao et al. para[0007]).

In regards to claim 49, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by changing the contrast of the flicker (Zao et al. para[0041]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined neural stimulation method of Malchano et al. with the adjustable display method of Zao et al. in order to display the neural stimulating flickering lights pattern along with displays images and video (Zao et al. para[0007]).

In regards to claim 50, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by changing a pulse shape of the flicker (Malchano et al. fig. 2E para[0254]).  

In regards to claim 51, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by changing a duty cycle of the flicker (Malchano et al. para[0253]).  

In regards to claim 52, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by the user (Malchano et al. para[0033]).  

In regards to claim 53, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by feedback (Malchano et al. para[0033]).  

In regards to claim 54, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by feedback from the user (Malchano et al. para[0033]).  

In regards to claim 55, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by feedback from a plurality of users (Malchano et al. para[0033]).  

In regards to claim 56, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted based upon a response from the user (Malchano et al. para[0033]).  

In regards to claim 57, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted based upon responses from a plurality of users (Malchano et al. para[0033]).  

In regards to claim 58, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted based upon measurement of a reaction of the user (Malchano et al. para[0033]).  

In regards to claim 59, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted based upon measurement of reactions of a plurality of users (Malchano et al. para[0033]).  

Malchano et al. para[0662]).  

In regards to claim 61, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by feedback based upon the race of the user (Malchano et al. para[0671]).  

In regards to claim 62, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by feedback based upon the ethnicity of the user (Malchano et al. para[0671]).  

In regards to claim 63, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by feedback based upon the age of the user (Malchano et al. para[0662]).  

In regards to claim 64, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by feedback based upon a medical condition of the user (Malchano et al. para[0662]).  

In regards to claim 65, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, further comprising adjusting the flicker and wherein the flicker is adjusted by feedback based upon a biological parameter of the user (Malchano et al. para[0662]).  

Malchano et al. para[0279]).  

In regards to claim 67, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the step of using the portable apparatus to measure the effect on the brain of the user exposed to the flicker comprises measuring a response from the user to a prompt on the display screen of the apparatus (Malchano et al. para[0345]).  

In regards to claim 68, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the step of using the portable apparatus to measure the effect on the brain of the user exposed to the flicker comprises evaluating  results of a test presented to the user on the display screen of the apparatus (Malchano et al. para[0122]).  

In regards to claim 69, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the step of using the portable apparatus to measure the effect on the brain of the user exposed to the flicker comprises measuring a reaction time of the user of the apparatus (Malchano et al. para[0122]).  

In regards to claim 70, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the step of using the portable apparatus to measure the effect on the brain of the user exposed to the flicker comprises measuring the speed of use of the apparatus by the user (Malchano et al. para[0122]).  

Malchano et al. para[0011] and [0253]).  

In regards to claim 72, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the flicker is caused by pulses and wherein at least one of waveform, color, color temperature, illumination, saturation, contrast, and brightness of at least one pulse is varied during a pulse (Malchano et al. para[0345]).  

In regards to claim 73, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the flicker is caused by pulses and wherein at least two pulses have different durations (Malchano et al. para[0128]).  

In regards to claim 74, Malchano et al. as modified by Zao et al. substantially discloses the method according to claim 1, wherein the flicker is caused by pulses and wherein a period of time between one pair of consecutive pulses is different from a period of time between at least one other pair of consecutive pulses (Malchano et al. para[0128]).

Claims 75-148 recite substantially similar limitations to claim 1-74. Thus claims 75-148 are rejected along the same rationale as claims 1-74


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178